DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 09/27/2021 in which claims 1-6, 17-25, 28-32 are pending. Claims 7-16 and 26-27 were canceled.

Response to Amendment
Applicant’s Arguments/Remarks filed on 09/27/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. Applicant’s Amendments to claim 4 overcome the Claim Objections previously set in Non-Final Office Action mailed on 06/29/2021. Independent claim 23 has been amended to include the allowable subject matter of claim 26 previously indicated in the Non-Final Office Action mailed on 06/29/2021. Thus, claims 23-25 and 28-30 are allowed. The claims 1-6, 17-22 and 31-32 have not overcome the claim rejections as shown below. 

Claims 1-6, 17-22 and 31-32 are pending. 
Claims 23-25 and 28-30 are allowed.
Claims 7-16 and 26-27 were canceled.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that the combination of Lee and Agiwal fails to “send a preamble sequence to a network device on a physical channel resource before receiving a paging message from the network device and receive a random access response message and the paging message from the network device after sending the preamble sequence to the network device”, because Agiwal does not receive the paging 
Examiner respectfully disagrees. The combination of the prior arts of Lee and Agiwal discloses the amended features of claim 1. Lee shows in step 1203 of Fig. 12 and in step 1405 of Fig. 14 that the WTRU transmits a PRACH preamble in a set of resources to the eNB before receiving a random access response (step 1204 in Fig. 12) or any other communication based on the PRACH preamble from the eNB (step 1406), such as a paging message. Agiwal recites in paragraph [0225] “In an embodiment in which RAR is transmitted on receiving PRACH preamble and BS identifies that received PRACH preamble is for paging purpose, paging information i.e. one or more UE IDs which are paged can be included in RAR; alternately paging information i.e. one or more UE IDs which are paged is not included in RAR and paging message including paging information i.e. one or more UE IDs which are paged is transmitted separately after the RAR”. As shown above, Agiwal discloses that the RAR (random access response) is transmitted on receiving a PRACH preamble (as disclosed by Lee), which indicates that the PRACH preamble is transmitted before receiving the RAR. Agiwal further discloses that the RAR includes paging information or that the paging message is transmitted after the RAR. Thus, the combination of Lee and Agiwal discloses, “sending the preamble sequence to the network device on the physical channel resource before receiving a paging message from the network device” since Lee and Agiwal disclose that the PRACH preamble is transmitted before receiving a RAR, where Agiwal further disclose that the RAR includes a paging message or that the paging message is transmitted after the RAR. In either case for the paging message, Agiwal discloses that the PRACH preamble is transmitted before receiving a RAR and paging message, since the RAR and paging message are transmitted based on the received PRACH preamble.
Amended independent claim 1 further recites “receiving a random access response message and the paging message from the network device after sending the preamble sequence to the network device”. As discussed above and shown in Figs. 12 and 14 of Lee, the WTRU receives the random access response (step 1204 in Fig. 12) or any other communication from the eNB (step 1406), such as a paging message, after sending the PRACH preamble (step 1203 in Fig. 12, step 1405 in Fig. 14). In addition, as discussed above, Agiwal discloses that the RAR and paging message are transmitted by the BS and received the UE, after the PRACH preamble is sent by the UE and received by the BS. Thus, the combination of Lee and Agiwal discloses, “receiving a random access response message and the paging message from the network device after sending the preamble sequence to the network device”.

Therefore, based on the response to the arguments discussed above and the prior arts of Lee and Agiwal, the amended independent claims 1 and 17 are rendered unpatentable. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 17-19, 21-22, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0382205), hereinafter “Lee” in view of Agiwal et al. (US 2017/0367069), hereinafter “Agiwal”.

As to claim 1, Lee teaches a random access method implemented by a terminal device (Lee, Fig. 14, [0213], a method implemented by a WTRU including the transmission of random access control messages), the random access method comprising: 
determining a first beam that is capable of being used by a network device for performing downlink transmission with the terminal device (Lee, Fig. 14, [0213], the WTRU receives a broadcast message from the eNB that includes information associated with a plurality of beams (1403), where the WTRU measures reference signals transmitted on each beam and selects a beam (1404) to receive further communications from the eNB (1406)); 
determining a physical channel resource and a preamble sequence (Lee, Fig. 14, [0213], the WTRU determines a PRACH preamble and the set of resources associated with the selected beam (1404)), wherein the physical channel resource or the preamble sequence is associated with the first beam (Lee, Fig. 14, [0213], the information received includes at least one set of Physical Random Access Control Channel (PRACH) resources associated with each of the plurality of beams (1403)); 
sending the preamble sequence to the network device on the physical channel resource before receiving a message from the network device (Lee, Fig. 12, [0088]-[0089], Fig. 14, [0213], the WTRU transmits the PRACH preamble in the set of resources associated with the selected beam to the eNB (1203, 1405). The PRACH preamble is transmitted to the eNB before receiving a RAR message from the eNB); 
receiving a random access response message from the network device after sending the preamble sequence to the network device (Lee, Fig. 12, [0089], Fig. 14, [0213], the WTRU receives a response (RAR or communication) to the PRACH preamble from the eNB (1204, 1406). The WTRU receives the RAR or communication from the eNB (1204, 1406) after sending the PRACH preamble (1203, 1405)), wherein the random access response message comprises uplink resource indication information and a preamble identifier (Lee, Fig. 12, [0088], [0089], the RAR includes uplink resources allocation, a RA-RNTI to identify the WTRU, a RA preamble identifier (RAPID), and an index of the RA preamble sequence);
identifying that the preamble identifier corresponds to the preamble sequence (Lee, Fig. 12, [0088]-[0089], the WTRU receives the RAR and looks for the RA-RNTI corresponding to the preamble transmitted, where the RAPID is also used to indicate to which WTRU the allocation is for); 
sending a second identifier of the terminal device to the network device on an uplink resource indicated by the uplink resource indication information (Lee, Fig. 12, [0089], [0090], the WTRU transmits a scheduled transmission (1205) to the eNB using the allocated resources indicated in the RAR, where the WTRU has a C-RNTI which is included in the scheduled transmission); 
receiving first indication information from the network device (Lee, Fig. 12, [0091], the WTRU receives a contention resolution message from the eNB (1206) with identity information); and 
determining, based on the first indication information, to complete a random access procedure (Lee, Fig. 12, [0091], based on the identity information received at 1206 matching the identity transmitted on the scheduled transmission (1205), declaring the RA procedure successful).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 1, a paging message;
receiving the paging message from the network device after sending the preamble sequence to the network device, wherein the paging message comprises first identification 
identifying that a first identifier of the terminal device matches the first identification information.

However, Agiwal teaches a paging message (Agiwal, [0224]-[0026], a RAR and paging message are received by the UE from the base station based on a PRACH preamble transmitted by the UE to the base station);
receiving the paging message from the network device after sending the preamble sequence to the network device (Agiwal, [0225]-[0226], the RAR includes paging information, or a paging message with paging information is transmitted after the RAR from the BS. In either case for the paging message, the RAR and paging message are received by the UE after the UE transmits the PRACH preamble, since the RAR and paging message are transmitted based on the received PRACH preamble), wherein the paging message comprises first identification information of one or more to-be-paged terminal devices (Agiwal, [0225]-[0226], the paging information includes one or more UE IDs which are paged), and wherein the paging message is received on the first beam (Agiwal, [0224]-[0226], the paging information and message are transmitted in the suitable or best DL TX beam and received by the UE);
identifying that a first identifier of the terminal device matches the first identification information (Agiwal, [0225], the UE determines that the UE’s UE ID is included in the RAR or paging message with IDs, in order to transmit MSG 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Agiwal in order to provide a paging solution that uses beamforming for next generation wireless (Agiwal, [0005]-[0007]).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 2, wherein identifying that the first identifier matches the first identification information comprises: 
identifying that the first identification information is a system architecture evolution (SAE)-temporary mobile subscriber identity (S-TMSI), the first identifier is an S-TMSI of the terminal device, and the S-TMSI of the terminal device is identical to one of at least one S-TMSI of the one or more to-be-paged terminal devices; 
identifying that the first identification information is an international mobile subscriber identity (IMSI), the first identifier is an IMSI of the terminal device, and the IMSI of the terminal device is identical to one of at least one IMSI of the one or more to-be-paged terminal devices; 
identifying that the first identification information is a third identifier generated based on the S-TMSI and according to a first algorithm, the first identifier is the S-TMSI of the terminal device, and a fourth identifier generated based on the S-TMSI of the terminal device and according to the first algorithm is identical to one of at least one third identifier of the one or more to-be-paged terminal devices; or 
identifying that the first identification information is a fifth identifier generated based on the IMSI and according to a second algorithm, the first identifier is the IMSI of the terminal device, and a sixth identifier generated based on the IMSI of the terminal device and according to the second algorithm is identical to one of at least one fifth identifier of the one or more to-be-paged terminal devices. 

As to claim 2, Agiwal teaches wherein identifying that the first identifier matches the first identification information (Agiwal, [0225], the UE determines that the UE’s UE ID is included in the RAR or paging message with IDs) comprises: 
identifying that the first identification information is a system architecture evolution (SAE)-temporary mobile subscriber identity (S-TMSI), the first identifier is an S-TMSI of the terminal device, and the S-TMSI of the terminal device is identical to one of at least one S-TMSI of the one or more to-be-paged terminal devices (Agiwal, [0061] ln 36-40, [0204] ln 13-17, [0225], the UE determines that the UE’s UE ID is included in the RAR or paging message with IDs, where the UE identity is a S-TMSI); 
identifying that the first identification information is an international mobile subscriber identity (IMSI), the first identifier is an IMSI of the terminal device, and the IMSI of the terminal device is identical to one of at least one IMSI of the one or more to-be-paged terminal devices (Agiwal, [0061] ln 36-40, [0204] ln 13-17, [0225], the UE determines that the UE’s UE ID is included in the RAR or paging message with IDs, where the UE identity is an IMSI); 
identifying that the first identification information is a third identifier generated based on the S-TMSI and according to a first algorithm, the first identifier is the S-TMSI of the terminal device, and a fourth identifier generated based on the S-TMSI of the terminal device and according to the first algorithm is identical to one of at least one third identifier of the one or more to-be-paged terminal devices; or 
identifying that the first identification information is a fifth identifier generated based on the IMSI and according to a second algorithm, the first identifier is the IMSI of the terminal device, and a sixth identifier generated based on the IMSI of the terminal device and according to the second algorithm is identical to one of at least one fifth identifier of the one or more to-be-paged terminal devices. 

(Agiwal, [0005]-[0007]).

As to claim 3, Lee teaches wherein the second identifier comprises: 
a non-access stratum (NAS) identifier of the terminal device; 
a system architecture evolution (SAE)-temporary mobile subscriber identity (S-TMSI) of the terminal device; 
a random number generated by the terminal device; 
an international mobile subscriber identity (IMSI) of the terminal device; or 
a cell radio network temporary identifier (C-RNTI) of the terminal device (Lee, Fig. 12, [0089], [0090], the WTRU transmits a scheduled transmission (1205) to the eNB using the allocated resources indicated in the RAR, where the WTRU has a C-RNTI which is included in the scheduled transmission).

As to claim 17, Lee teaches a terminal device (Lee, Fig. 1B, [0034], Fig. 14, [0213], a WTRU a performing a method including the transmission of random access control messages), comprising: 
a processor configured to (Lee, Fig. 1B, [0034]-[0035], the WTRU includes a processor that performs the functions that enable the WTRU to operate): 
determine a first beam that is capable of being used by a network device for performing downlink transmission with the terminal device (Lee, Fig. 14, [0213], the WTRU receives a broadcast message from the eNB that includes information associated with a plurality of beams (1403), where the WTRU measures reference signals transmitted on each beam and selects a beam (1404) to receive further communications from the eNB (1406)); and 
determine a physical channel resource and a preamble sequence (Lee, Fig. 14, [0213], the WTRU determines a PRACH preamble and the set of resources associated with the selected beam (1404)), wherein the physical channel resource or the preamble sequence is associated with the first beam (Lee, Fig. 14, [0213], the information received includes at least one set of Physical Random Access Control Channel (PRACH) resources associated with each of the plurality of beams (1403)); 
a transmitter coupled to the processor and configured to (Lee, Fig. 1B, [0035], [0036], [0038], the WTRU includes a transceiver and transmit/receive element connected to the processor) send the preamble sequence to the network device on the physical channel resource before receiving a message from the network device (Lee, Fig. 12, [0088]-[0089], Fig. 14, [0213], the WTRU transmits the PRACH preamble in the set of resources associated with the selected beam to the eNB (1203, 1405). The PRACH preamble is transmitted to the eNB before receiving a RAR message from the eNB); and 
a receiver coupled to the processor and configured to (Lee, Fig. 1B, [0035], [0036], [0038], the WTRU includes a transceiver and transmit/receive element connected to the processor) receive a random access response message from the network device after sending the preamble sequence to the network device (Lee, Fig. 12, [0089], Fig. 14, [0213], the WTRU receives a response (RAR or communication) to the PRACH preamble from the eNB (1204, 1406). The WTRU receives the RAR or communication from the eNB (1204, 1406) after sending the PRACH preamble (1203, 1405)), wherein the random access response message comprises uplink resource indication information and a preamble identifier (Lee, Fig. 12, [0088], [0089], the RAR includes uplink resources allocation, a RA-RNTI to identify the WTRU, a RA preamble identifier (RAPID), and an index of the RA preamble sequence), 
(Lee, Fig. 12, [0088]-[0089], the WTRU receives the RAR and looks for the RA-RNTI corresponding to the preamble transmitted, where the RAPID is also used to indicate to which WTRU the allocation is for), 
wherein the transmitter is further configured to send a second identifier of the terminal device to the network device, on an uplink resource indicated by the uplink resource indication information (Lee, Fig. 12, [0089], [0090], the WTRU transmits a scheduled transmission (1205) to the eNB using the allocated resources indicated in the RAR, where the WTRU has a C-RNTI which is included in the scheduled transmission), 
wherein the receiver is further configured to receive first indication information from the network device (Lee, Fig. 12, [0091], the WTRU receives a contention resolution message from the eNB (1206) with identity information), and 
wherein the processor is further configured to determine, based on the first indication information, to complete a random access procedure (Lee, Fig. 12, [0091], based on the identity information received at 1206 matching the identity transmitted on the scheduled transmission (1205), declaring the RA procedure successful).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 17, a paging message;
receive the paging message from the network device after sending the preamble sequence to the network device, wherein the paging message comprises first identification information of one or more to-be-paged terminal devices, and wherein the paging message is received on the first beam,
identify that a first identifier of the terminal device matches the first identification information.

(Agiwal, [0224]-[0026], a RAR and paging message are received by the UE from the base station based on a PRACH preamble transmitted by the UE to the base station);
receive the paging message from the network device after sending the preamble sequence to the network device (Agiwal, [0225]-[0226], the RAR includes paging information, or a paging message with paging information is transmitted after the RAR from the BS. In either case for the paging message, the RAR and paging message are received by the UE after the UE transmits the PRACH preamble, since the RAR and paging message are transmitted based on the received PRACH preamble), wherein the paging message comprises first identification information of one or more to-be-paged terminal devices (Agiwal, [0225]-[0226], the paging information includes one or more UE IDs which are paged), and wherein the paging message is received on the first beam (Agiwal, [0224]-[0226], the paging information and message are transmitted in the suitable or best DL TX beam and received by the UE),
identify that a first identifier of the terminal device matches the first identification information (Agiwal, [0225], the UE determines that the UE’s UE ID is included in the RAR or paging message with IDs, in order to transmit MSG 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Agiwal in order to provide a paging solution that uses beamforming for next generation wireless communication system that operates in high frequency bands, thereby improving the communication system performance (Agiwal, [0005]-[0007]).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 18, wherein the processor is further configured to: 

identify that the first identification information is an international mobile subscriber identity (IMSI), the first identifier is an IMSI of the terminal device, and the IMSI of the terminal device is identical to one of at least one IMSI of the one or more to-be-paged terminal devices; 
identify that the first identification information is a third identifier generated based on the S-TMSI and according to a first algorithm, the first identifier is the S-TMSI of the terminal device, and a fourth identifier generated based on the S-TMSI of the terminal device and according to the first algorithm is identical to one of at least one third identifier of the one or more to-be-paged terminal devices; or 
identity that the first identification information is a fifth identifier generated based on the IMSI and according to a second algorithm, the first identifier is the IMSI of the terminal device, and a sixth identifier generated based on the IMSI of the terminal device and according to the second algorithm is identical to one of at least one fifth identifier of the one or more to-be-paged terminal devices. 

As to claim 18, Agiwal teaches wherein the processor is further configured to: 
identify that the first identification information is a system architecture evolution (SAE)-temporary mobile subscriber identity (S-TMSI), the first identifier is an S-TMSI of the terminal device, and the S-TMSI of the terminal device is identical to one of at least one S-TMSI of the one or more to-be-paged terminal devices (Agiwal, [0061] ln 36-40, [0204] ln 13-17, [0225], the UE determines that the UE’s UE ID is included in the RAR or paging message with IDs, where the UE identity is a S-TMSI); 
(Agiwal, [0061] ln 36-40, [0204] ln 13-17, [0225], the UE determines that the UE’s UE ID is included in the RAR or paging message with IDs, where the UE identity is an IMSI); 
identify that the first identification information is a third identifier generated based on the S-TMSI and according to a first algorithm, the first identifier is the S-TMSI of the terminal device, and a fourth identifier generated based on the S-TMSI of the terminal device and according to the first algorithm is identical to one of at least one third identifier of the one or more to-be-paged terminal devices; or 
identity that the first identification information is a fifth identifier generated based on the IMSI and according to a second algorithm, the first identifier is the IMSI of the terminal device, and a sixth identifier generated based on the IMSI of the terminal device and according to the second algorithm is identical to one of at least one fifth identifier of the one or more to-be-paged terminal devices. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Agiwal in order to provide a paging solution that uses beamforming for next generation wireless communication system that operates in high frequency bands, thereby improving the communication system performance (Agiwal, [0005]-[0007]).

As to claim 19, Lee teaches wherein the second identifier is at least one of: 
a non-access stratum (NAS) identifier of the terminal device; 
a system architecture evolution (SAE)-temporary mobile subscriber identity (S-TMSI) of the terminal device; 

an international mobile subscriber identity (IMSI) of the terminal device; or 
a cell radio network temporary identifier (C-RNTI) of the terminal device (Lee, Fig. 12, [0089], [0090], the WTRU transmits a scheduled transmission (1205) to the eNB using the allocated resources indicated in the RAR, where the WTRU has a C-RNTI which is included in the scheduled transmission).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 21, wherein the receiver is further configured to receive the random access response message and the paging message in a same media access control (MAC) protocol data unit PDU).

As to claim 21, Agiwal teaches wherein the receiver is further configured to receive the random access response message and the paging message in a same media access control (MAC) protocol data unit PDU) (Agiwal, [0225], [0227], the RAR received includes the paging information, where the RAR is received in a MAC PDU which is decoded to obtain the RAPID). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Agiwal in order to provide a paging solution that uses beamforming for next generation wireless communication system that operates in high frequency bands, thereby improving the communication system performance (Agiwal, [0005]-[0007]).

Lee teaches the claimed limitations as stated above. Lee does not explicitly teach the following features: regarding claim 22, wherein a MAC subheader corresponding to the paging 

As to claim 22, Agiwal teaches wherein a MAC subheader corresponding to the paging message comprises a seventh identifier, and wherein the seventh identifier is based on a paging radio network temporary identifier (P-RNTI) (Agiwal, [0225], [0227], the RAR received includes the paging information, where the RAR is received in a MAC PDU which is decoded to obtain the RAPID. The RAR includes a P-RNTI addressed to the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to have the features, as taught by Agiwal in order to provide a paging solution that uses beamforming for next generation wireless communication system that operates in high frequency bands, thereby improving the communication system performance (Agiwal, [0005]-[0007]).

As to claim 31, Lee teaches further comprising the terminal device selecting the first beam from the plurality of transmit beams based on the first beam having a strongest received signal strength (Lee, [0156]-[0157], [0194]-[0200], Fig. 14, [0213], the measures reference signals transmitted on each of the plurality of beams to select the beam, where the measurements include a beam RSRP having the highest value among the plurality of beams).

As to claim 32, Lee teaches further comprising the terminal device selecting the first beam from the plurality of transmit beams based on the first beam having a largest signal-to-noise ratio (Lee, [0127]-[0128], [0156]-[0157], [0194]-[0200], Fig. 14, [0213], the measures reference signals transmitted on each of the plurality of beams to select the beam, where the measurements include a beam SNR/SINR having the strongest value among the plurality of beams).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0382205), hereinafter “Lee” in view of Agiwal et al. (US 2017/0367069), hereinafter “Agiwal”, and further in view of Chen et al. (US 2011/0249635), hereinafter “Chun”.

As to claim 4, Lee teaches further comprising: 
determining to complete the random access procedure when a user equipment contention resolution identifier comprised in the first indication information matches the second identifier of the terminal device (Lee, [0090]-[0091], based on the identity information received in the contention resolution at 1206 matching the identity transmitted on the scheduled transmission (1205), the RA procedure is declared successful, where the identity information is the C-RNTI that the WTRU has).

Lee and Agiwal teach the claimed limitations as stated above. Lee and Agiwal do not explicitly teach the following features: regarding claim 4, determining to complete the random access procedure when the first indication information is a physical downlink control channel (PDCCH) scrambled by the second identifier of the terminal device; and 
determining to complete the random access procedure when the first indication information is the PDCCH scrambled by the second identifier of the terminal device and comprises uplink resource indication information used for new transmission. 

However, Chen teaches determining to complete the random access procedure when the first indication information is a physical downlink control channel (PDCCH) scrambled by the second identifier of the terminal device (Chen, Fig. 5, [0035], the contention resolution message includes an uplink grant message, where the contention resolution message is transmitted via PDCCH scrambled with the C-RNTI of the wireless communication device, in order to complete the random access procedure); and 
determining to complete the random access procedure when the first indication information is the PDCCH scrambled by the second identifier of the terminal device and comprises uplink resource indication information used for new transmission (Chen, Fig. 5, [0035], the contention resolution message includes an uplink grant message, where the contention resolution message is transmitted via PDCCH scrambled with the C-RNTI of the wireless communication device, in order to complete the random access procedure. The uplink grant message is used to assign uplink resources for transmissions in the uplink by the wireless communication device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Agiwal to have the features, as taught by Chen in order to manage the activation and deactivation of multiple component carriers in a wireless communication network with users that demand higher data rates (Chen, [0003]-[0005]).

As to claim 20, Lee teaches wherein the processor is further configured to: 
determine to complete the random access procedure when a user equipment contention resolution identifier comprised in the first indication information matches the second identifier of the terminal device (Lee, [0090]-[0091], based on the identity information received in the contention resolution at 1206 matching the identity transmitted on the scheduled transmission (1205), the RA procedure is declared successful, where the identity information is the C-RNTI that the WTRU has).


determine to complete the random access procedure when the first indication information is scrambled by the second identifier of the terminal device and comprises uplink resource indication information used for new transmission. 

However, Chen teaches determine to complete the random access procedure when the first indication information is scrambled by the second identifier of the terminal device (Chen, Fig. 5, [0035], the contention resolution message includes an uplink grant message, where the contention resolution message is transmitted via PDCCH scrambled with the C-RNTI of the wireless communication device, in order to complete the random access procedure); and 
determine to complete the random access procedure when the first indication information is scrambled by the second identifier of the terminal device and comprises uplink resource indication information used for new transmission (Chen, Fig. 5, [0035], the contention resolution message includes an uplink grant message, where the contention resolution message is transmitted via PDCCH scrambled with the C-RNTI of the wireless communication device, in order to complete the random access procedure. The uplink grant message is used to assign uplink resources for transmissions in the uplink by the wireless communication device). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Agiwal to have the features, as taught by Chen in order to manage the activation and deactivation of multiple component carriers in a wireless communication network with users that demand higher data rates (Chen, [0003]-[0005]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0382205), hereinafter “Lee” in view of Agiwal et al. (US 2017/0367069), hereinafter “Agiwal”, and further in view of Larsson et al. (US 2014/0204843), hereinafter “Larsson”.

As to claim 5, Lee teaches further comprising: 
receiving a first cell radio network temporary identifier (C-RNTI) from the network device (Lee, Fig. 12, [0089]-[0090], the WTRU receives a temporary cell identity TC-RNTI in the RAR message from the eNB); 
identifying that a user equipment contention resolution identifier comprised in the first indication information matches the second identifier of the terminal device (Lee, Fig. 12, [0091], the WTRU receives the contention resolution with identity information, and it is determined that the identity information in the contention resolution matches the identity transmitted in the scheduled transmission (the C-RNTI that the WTRU has)); 
determining to complete the random access procedure (Lee, Fig. 12, [0091], based on the identity information received at 1206 matching the identity transmitted on the scheduled transmission (1205), declaring the RA procedure successful). 

Lee and Agiwal teach the claimed limitations as stated above. Lee and Agiwal do not explicitly teach the following features: regarding claim 5, setting the first C-RNTI as the C-RNTI of the terminal device.

However, Larsson teaches setting the first C-RNTI as the C-RNTI of the terminal device (Larsson, [0051], the TC-RNTI is promoted to a C-RNTI).

(Larsson, [0047]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2015/0382205), hereinafter “Lee” in view of Agiwal et al. (US 2017/0367069), hereinafter “Agiwal”, and further in view of Xiong et al. (US 2017/0230951), hereinafter “Xiong”.

Lee and Agiwal teach the claimed limitations as stated above. Lee and Agiwal do not explicitly teach the following features: regarding claim 6, further comprising receiving the random access response message and the paging message on different frequency domain resources within a same time period on a physical downlink shared channel.

As to claim 6, Xiong teaches further comprising receiving the random access response message and the paging message on different frequency domain resources within a same time period on a physical downlink shared channel (Xiong, [0025], the RAR message and the paging message are transmitted in corresponding frequency resources on a physical downlink channel, such as PDSCH, during a scheduled time).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee and Agiwal to have the features, as taught by Xiong in order to reduce the use of frequency channels, control overhead at the system level and power consumption for UEs with reduced bandwidth or for UEs operating coverage enhancements (Xiong, [0024]-[0025]).

Allowable Subject Matter
Claims 23-25 and 28-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 23, the closest prior art Lee teaches an eNB performing a method including the transmission and reception of random access control messages (Lee, Fig. 14, [0213]). Lee discloses that the WTRU transmits the PRACH preamble in the set of resources associated with the selected beam to the eNB (1405). Based on the PRACH preamble and the set of resources, the eNB determines the beam selected and transmits a further response in the corresponding beam (1406). A RAR includes uplink resources allocation, a RA-RNTI to identify the WTRU, a RA preamble identifier (RAPID), and an index of the RA preamble sequence (Lee, Fig. 12, [0088], [0089]). The WTRU receives the RAR and looks for the RA-RNTI corresponding to the preamble transmitted, where the RAPID is also used to indicate to which WTRU the allocation is directed. Then, the WTRU transmits a scheduled transmission (1205) to the eNB using the allocated resources indicated in the RAR, where the WTRU has a C-RNTI, which is included in the scheduled transmission (Lee, Fig. 12, [0089], [0090]). The WTRU receives a contention resolution message from the eNB (1206) with identity information. Based on the identity information received at 1206 matching the identity transmitted on the scheduled transmission (1205), declaring the RA procedure successful (Lee, Fig. 12, [0091]).

Regarding independent claim 23, the closest prior art Agiwal teaches that the RAR includes paging information, or a paging message with paging information is sent after the RAR by the BS, where the paging information includes one or more UE IDs which are paged (Agiwal, [0224]-[0226]). The paging information and message are transmitted in the suitable or best DL TX beam and received by the UE. Then, the BS checks the MSG 3 with UE ID and paging response indication and determines that there is a page for the UE (Agiwal, [0228]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claim 23 the claimed limitations of “A network device, comprising: 
a receiver configured to receive, on a physical channel resource, a preamble sequence from a terminal device; 
a processor coupled to the receiver and configured to determine, based on the physical channel resource or the preamble sequence, a first beam that is capable of performing downlink transmission with the terminal device; and 
a transmitter coupled to the processor and configured to: 
send a random access response message and a paging message to the terminal device, wherein the random access response message comprises uplink resource indication 8Atty. Docket: 4747-19700 (85466210US05) information and a preamble identifier, wherein the paging message comprises first identification information of one or more to-be-paged terminal devices, and wherein the paging message is sent on the first beam; and 
send a second identifier or information generated based on the second identifier to a core network device, 
wherein the receiver is further configured to: 
receive the second identifier from the terminal device when the preamble identifier corresponds to the preamble sequence and a first identifier of the terminal device matches the first identification information, wherein the second identifier of the terminal device is sent on an uplink resource indicated by the uplink resource indication information; and 
receive a confirmation message from the core network device, wherein the confirmation message indicates that the terminal device is a to-be-paged terminal device, wherein the processor is further configured to determine, based on the second identifier and the confirmation message, that the terminal device is the to-be-paged terminal device, and 
wherein the transmitter is further configured to send first indication information to the terminal device to enable the terminal device to determine to complete a random access procedure” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claim 23 obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473